DETAILED ACTION
Status of Claims: Claims 1-14 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al. (US 20180351813 A1) in view of Wood et al. (US 10298488 B1).
Regarding claim 1, Brandwine et al. disclose an apparatus of a software-defined network (SDN) for real-time multimedia communications, comprising: a processor; and a memory coupled to the processor, the memory configured to store instructions which when executed by the processor become operational with the processor to: receive, in a periodic manner, a path metric associated with a first service node in the SDN and a second service node in the SDN (paragraph [0045]; receiving connectivity-related (routing) information such as distance cost, minimum distance, bandwidth, latency, reliability, or load between router and any destinations/routers) (paragraph [0153]; routing information is exchanged in a period manner), wherein the path metric comprises at least one of: a load status of at least one of the first service node or the second service node, or a transmission metric between the first service node and the second service node (paragraph [0045]; connectivity-related (routing) information such as distance cost, minimum distance, bandwidth, latency, reliability, or load); and in response to receiving the path metric, update a cascade network topology comprising an optimal path for transmitting multimedia data between a first edge node and a second edge node (paragraph [0045]; map of connectivity of various routers in the configurable virtual network is updated based on the connectivity-related (routing) information and best paths are calculated between routers (destinations) in the network). However, Brandwine et al. may not explicitly suggest identify an optimal path through a pool of service nodes, wherein the pool of service nodes includes at least the first service node and the second service node; use the optimal path to select the first edge node and the second edge node from the pool of service nodes, wherein the first edge node is a first node in the optimal path and the second edge node is a last node in the optimal path. Wood et al. from the same or similar field of endeavor suggest a transmission metric between the first service node and the second service node (col. 8 lines 25-26 and lines 45-49, and col. 9 lines 53-55; path metric is used to determine shortest path. Order of paths may be based on quality path metric, sufficient capacity, resource utilization, total delay, etc.), identify an optimal path through a pool of service nodes, wherein the pool of service nodes includes at least the first service node and the second service node; use the optimal path to select the first edge node and the second edge node from the pool of service nodes, wherein the first edge node is a first node in the optimal path and the second edge node is a last node in the optimal path (col. 8 lines 20-40 and fig. 1; a shortest path from ingress/edge router 4A (first) to egress/edge router 4G (last) is selected from paths computed and identified in the network 6 with intermediate routers 4B-4F (path selected with a number of intermediate routers) (also fig. 6-9). Wood et al. also suggest updating a cascade network topology comprising an optimal path for transmitting multimedia data between a first edge node and a second edge node (col. 7 lines 25-46). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Brandwine et al.’s method/system the step of identify an optimal path through a pool of service nodes, wherein the pool of service nodes includes at least the first service node and the second service node; use the optimal path to select the first edge node and the second edge node from the pool of service nodes, wherein the first edge node is a first node in the optimal path and the second edge node is a last node in the optimal path as suggested by Wood et al. for identifying intermediate routers corresponding to the optimal path for traffic transmission. The motivation would have been to improve the carrying capacity and the resilience of the network (col. 8 lines 63-65).
Regarding claim 4, Brandwine et al. further suggest wherein the path metric comprises a load status of at least one of directly-connected service nodes, or a transmission metric between at least two of the directly- connected service nodes (paragraph [0045]; the best path from router to any other router are determined based on the connectivity-related (routing) information including load or distance cost, minimum distance, bandwidth, latency, reliability etc.).  
Regarding claim 5, Brandwine et al. further suggest wherein the load status comprises at least one of an available throughput or a health status (paragraph [0056]; changes (updates) to network topology is based (being made) on rate and quantity of routing-related communications of nodes in the network).  
Regarding claim 6, Brandwine et al. further suggest wherein the transmission metric comprises at least one of a latency, a packet loss ratio, a network traffic load, and a transmission quota (paragraph [0045]; connectivity-related (routing) information such as distance cost, minimum distance, bandwidth, latency, reliability, or load. The routes/paths are stored/updated in routers’ routing tables).  
Regarding claim 7, Brandwine et al. further suggest wherein the optimal path is asymmetric and to be stored by the first edge node (paragraph [0045]; best paths to destinations (other routers) are determined based on the minimum number of hops or on some other minimum distance measure (number of hops and distance between routers are different)).  
Regarding claim 8, Brandwine et al. disclose a method for real-time multimedia communications using a software-defined network (SDN), comprising: receiving, in a periodic manner, a path metric associated with a first service node in the SDN and a second service node in the SDN (paragraph [0045]; receiving connectivity-related (routing) information such as distance cost, minimum distance, bandwidth, latency, reliability, or load between router and any destinations/routers) (paragraph [0153]; routing information is exchanged in a period manner), wherein the path metric comprises at least one of: a load status of at least one of the first service node or the second service node, or a transmission metric between the first service node and the second service node (paragraph [0045]; connectivity-related (routing) information such as distance cost, minimum distance, bandwidth, latency, reliability, or load); and in response to receiving the path metric, updating a cascade network topology comprising an optimal path for transmitting multimedia data between a first edge node and a second edge node (paragraph [0045]; map of connectivity of various routers in the configurable virtual network is updated based on the connectivity-related (routing) information and best paths are calculated between routers (destinations) in the network). However, Brandwine et al. may not explicitly suggest identify an optimal path through a pool of service nodes, wherein the pool of service nodes includes at least the first service node and the second service node; use the optimal path to select the first edge node and the second edge node from the pool of service nodes, wherein the first edge node is a first node in the optimal path and the second edge node is a last node in the optimal path. Wood et al. from the same or similar field of endeavor suggest a transmission metric between the first service node and the second service node (col. 8 lines 25-26 and lines 45-49, and col. 9 lines 53-55; path metric is used to determine shortest path. Order of paths may be based on quality path metric, sufficient capacity, resource utilization, total delay, etc.), identify an optimal path through a pool of service nodes, wherein the pool of service nodes includes at least the first service node and the second service node; use the optimal path to select the first edge node and the second edge node from the pool of service nodes, wherein the first edge node is a first node in the optimal path and the second edge node is a last node in the optimal path (col. 8 lines 20-40 and fig. 1; a shortest path from ingress/edge router 4A (first) to egress/edge router 4G (last) is selected from paths computed and identified in the network 6 with intermediate routers 4B-4F (path selected with a number of intermediate routers) (also fig. 6-9). Wood et al. also suggest updating a cascade network topology comprising an optimal path for transmitting multimedia data between a first edge node and a second edge node (col. 7 lines 25-46). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Brandwine et al.’s method/system the step of identify an optimal path through a pool of service nodes, wherein the pool of service nodes includes at least the first service node and the second service node; use the optimal path to select the first edge node and the second edge node from the pool of service nodes, wherein the first edge node is a first node in the optimal path and the second edge node is a last node in the optimal path as suggested by Wood et al. for identifying intermediate routers corresponding to the optimal path for traffic transmission. The motivation would have been to improve the carrying capacity and the resilience of the network (col. 8 lines 63-65).
Regarding claim 11, Brandwine et al. further suggest wherein the path metric comprises a load status of at least one of directly-connected service nodes, or a transmission metric between at least two of the directly- connected service nodes (paragraph [0045]; the best path from router to any other router are determined based on the connectivity-related (routing) information including load or distance cost, minimum distance, bandwidth, latency, reliability etc.).  
Regarding claim 12, Brandwine et al. further suggest wherein the load status comprises at least one of an available throughput or a health status (paragraph [0056]; changes (updates) to network topology is based (being made) on rate and quantity of routing-related communications of nodes in the network).  
Regarding claim 13, Brandwine et al. further suggest wherein the transmission metric comprises at least one of a latency, a packet loss ratio, a network traffic load, and a transmission quota (paragraph [0045]; connectivity-related (routing) information such as distance cost, minimum distance, bandwidth, latency, reliability, or load. The routes/paths are stored/updated in routers’ routing tables).  
Regarding claim 14, Brandwine et al. further suggest wherein the optimal path is asymmetric and to be stored by the first edge node (paragraph [0045]; best paths to destinations (other routers) are determined based on the minimum number of hops or on some other minimum distance measure (number of hops and distance between routers are different)).
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al. (US 20180351813 A1) in view of Wood et al. (US 10298488 B1), and further in view of Houck et al. (US 20060067298 A1).
Regarding claim 2, Brandwine et al. and Wood et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest based on a predetermined rule, block a communications channel of the network, wherein the communications channel comprises at least one of the first edge node or the second edge node. However, Houck et al. from the same or similar field of endeavor suggest based on a predetermined rule, block a communications channel of the network, wherein the communications channel comprises at least one of the first edge node or the second edge node (paragraph [0032]; based on policy in the database, subset of paths involving gateways/edge routers may be blocked). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Brandwine et al. and Wood et al.’s method/system the step of blocking a communications channel of the network based on a predetermined rule, wherein the communications channel comprises at least one of the first edge node or the second edge node as suggested by Houck et al. The motivation would have been to effectively manage link and process utilizations based on the gathered information from network routers that enable blocking policy (paragraph [0032]).  
Regarding claim 9, Brandwine et al. and Wood et al. disclose all the subject matter of the claimed invention as recited in claim 8 above without explicitly suggest based on a predetermined rule, block a communications channel of the network, wherein the communications channel comprises at least one of the first edge node or the second edge node. However, Houck et al. from the same or similar field of endeavor suggest based on a predetermined rule, block a communications channel of the network, wherein the communications channel comprises at least one of the first edge node or the second edge node (paragraph [0032]; based on policy in the database, subset of paths involving gateways/edge routers may be blocked). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Brandwine et al. and Wood et al.’s method/system the step of blocking a communications channel of the network based on a predetermined rule, wherein the communications channel comprises at least one of the first edge node or the second edge node as suggested by Houck et al. The motivation would have been to effectively manage link and process utilizations based on the gathered information from network routers that enable blocking policy (paragraph [0032]).  
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al. (US 20180351813 A1) in view of Wood et al. (US 10298488 B1), and further in view of Dimou et al. (US 20160212636 A1).
Regarding claim 3, Brandwine et al. and Wood et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest based on a determination that a number of terminals in a communications channel exceeds a threshold number, determine a transmission mode for the communications channel to transmit the multimedia data, wherein the transmission mode comprises at least one of a multicast mode, a broadcast mode, or a unicast mode. However, Dimou et al. from the same or similar field of endeavor suggest based on a determination that a number of terminals in a communications channel exceeds a threshold number, determine a transmission mode for the communications channel to transmit the multimedia data, wherein the transmission mode comprises at least one of a multicast mode, a broadcast mode, or a unicast mode (paragraphs [0032] [0193] [0230] [0236] [0258-0259]; the network node initiates transmission of broadcast channel (or type of broadcast channel or operation in the first mode) based on detection of a threshold number of user equipments). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Brandwine et al. and Wood et al.’s method/system the step of determining a transmission mode for the communications channel to transmit the multimedia data based on a determination that a number of terminals in a communications channel exceeds a threshold number; wherein the transmission mode comprises at least one of a multicast mode, a broadcast mode, or a unicast mode as suggested by Dimou et al. The motivation would have been to provide benefit from coverage enhancement (paragraph [0032]) and ensuring suitable coverage for devices (paragraph [0001]).
Regarding claim 10, Brandwine et al. and Wood et al. disclose all the subject matter of the claimed invention as recited in claim 8 above without explicitly suggest based on a determination that a number of terminals in a communications channel exceeds a threshold number, determine a transmission mode for the communications channel to transmit the multimedia data, wherein the transmission mode comprises at least one of a multicast mode, a broadcast mode, or a unicast mode. However, Dimou et al. from the same or similar field of endeavor suggest based on a determination that a number of terminals in a communications channel exceeds a threshold number, determine a transmission mode for the communications channel to transmit the multimedia data, wherein the transmission mode comprises at least one of a multicast mode, a broadcast mode, or a unicast mode (paragraphs [0032] [0193] [0230] [0236] [0258-0259]; the network node initiates transmission of broadcast channel (or type of broadcast channel or operation in the first mode) based on detection of a threshold number of user equipments). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Brandwine et al. and Wood et al.’s method/system the step of determining a transmission mode for the communications channel to transmit the multimedia data based on a determination that a number of terminals in a communications channel exceeds a threshold number; wherein the transmission mode comprises at least one of a multicast mode, a broadcast mode, or a unicast mode as suggested by Dimou et al. The motivation would have been to provide benefit from coverage enhancement (paragraph [0032]) and ensuring suitable coverage for devices (paragraph [0001]).
Response to Remarks/Arguments
Applicant’s remarks/arguments with respect to claim(s) 1 and 8 have been considered but are moot in view of the new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 20160277282 A1) disclose a transmission metric between the first service node and the second service node; identify an optimal path through a pool of service nodes, wherein the pool of service nodes includes at least the first service node and the second service node; use the optimal path to select the first edge node and the second edge node from the pool of service nodes, wherein the first edge node is a first node in the optimal path and the second edge node is a last node in the optimal path; update a cascade network topology comprising an optimal path for transmitting multimedia data between a first edge node and a second edge node (paragraphs [0049] [0070] [0097-0098] and fig. 1-5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476